Case 1:20-cv-01787-JEJ-EBC Document 52 Filed 11/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JHON LORA, et ai., :
Plaintiffs, ; 1:20-cv-1787

Vv. ' Hon. John E. Jones III

LT. BAYLOR, et al.,
Defendants.

ORDER
November 17, 2020
NOW THEREFORE, upon consideration of Plaintiffs’ motion (Doc. 50) to
serve Defendants, and it appearing that the complaint has been dismissed pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii) and the case has been closed (Doc. 30), it is

hereby ORDERED that the motion is DENIED.

XV dn

John E\Jones III\ Chief Judge
United $tates District Court
Middle Districtof Pennsylvania
